Citation Nr: 1502474	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  07-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability, including as due to the service-connected right knee disability.

2.  Entitlement to service connection for a neck disability, including as due to the service-connected right knee disability or the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1960 to November 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an July 2006 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for a cervical fracture of C-2 (claimed as a broken neck) and found that new and material evidence had not been submitted to reopen the previously denied claim of service connection for chronic back pain status-post multiple back surgeries, to include as secondary to the service-connected degenerative joint disease, status-post medial meniscus repair of the right knee ("back disability"). 

In May 2011, the Board reopened the claim of service connection for a back disability and remanded this claim for service connection for a back disability and the claim for service connection for a neck disability to the Agency of Original Jurisdiction (AOJ).

In March 2013, the Board denied the currently appealed claims.  The Veteran, through his attorney, appealed the March 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a Joint Motion for Remand, vacating and remanding the Board's March 2013 decision. 

The issue of entitlement to total disability based on individual unemployability (TDIU) due to service connected disabilities has been raised by the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that his back and neck disabilities were caused by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability as due to service-connected right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for a neck disability as due to service-connected right knee disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's currently appealed claims, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends his back disability was caused by his service-connected right knee disability and that his neck disability was caused by his service-connected right knee disability or service-connected left knee disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks service connection for a low back disability as secondary to his service-connected right knee disability.  In a July 2012 statement, the Veteran asserted that in 1977 he stepped on a log and his right knee gave way, causing him to fall and injure his lower back.  He stated that his knee again gave way in 2005, causing him to fall down a flight of stairs at his home and fracture his C2 vertebra.

Service treatment records (STRs) do not reveal any complaint of, treatment for, or diagnosis of a back or neck disability.

Service connection for the Veteran's right knee disability was granted in a rating decision dated March 1973.

VA received a letter dated in September 2002 from CH2MHILL, the Veteran's employer in 1977.  This letter indicated that a search of company records revealed no records related to a work injury involving the Veteran in 1977.  

Treatment records from Fort Sanders Presbyterian Hospital document that the Veteran had a herniated nucleus pulposis (HNP) removed at L-5, S-1 in June 1977.

Treatment records from Dr. R.B. indicate that the Veteran was in a motor vehicle accident in November 1990.  As a result, he required an anterior cervical discectomy and fusion at C6-7.

December 1994 treatment records from Dr. J.P. indicate that pursuant to an MRI, the Veteran was diagnosed with a cervical herniated nucleus pulposus and spondylosis and C6-7.  The same month, Dr. J.P. performed a discectomy and anterior fusion C6-7 with bone bank bone graft.

Additional treatment records from Dr. R.B. and treatment records from Fort Sanders Regional Medical Center reflect that the Veteran reported feeling a snap in his lower back after reaching back to wash the back of his left calf in the shower in October 1998.  Thereafter, he indicated that he had back pain.  A recurrent discectomy on the left at L5-S1 as well as a decompressive L4 laminectomy was performed in October 1999.  After evidence of motion at L4-5, a posterior lumbar interbody fusion was attempted in June 2000.  This operation was unsuccessful, however, because of an inability to "free up the scar adequately."  In November 2000, an anterior lumbar interbody fusion with cages at L4-5 and L5-S1 therefore was performed.  The Veteran experienced a gradual return of his pain and it appeared that there was some nonunion.  As such, implantation of an intrathecal programmable morphine pump occurred in March 2002.  Surgeries were performed thereafter to correct pump problems and malfunctions.

In a letter dated in September 2003, Dr. R.B. stated that the Veteran complained of significant difficulties with his right knee, causing that leg to give out.  He again stated that on one occasion when his knee gave out, he initially injured his back with a recurrent disc herniation, which, after an unsuccessful surgery, resulted in a spinal instability requiring fusion.  He endorsed chronic pain since that time.

The Veteran was afforded a VA examination in August 2004 with respect to his left leg.  He reported that he fell after his right knee gave out in June 2004, causing a left knee injury.  After completion of the examination, the examiner opined that the Veteran had left knee ligament laxity as a result of his service-connected right knee disability.  Subsequently, service connection for the Veteran's left knee disability was granted in a rating decision dated in September 2004. 

July 2004 private treatment records with Dr. J.F.R. how the Veteran reported that 6 weeks prior, his right knee gave out "as it normally does" and he fell, injuring his right shoulder.  

Treatment records from Dr. H.B., Dr. J.W., and the Methodist Medical Center reveal that the Veteran suffered a C-2 fracture after falling down approximately 13 stairs in late November 2005.  They also reveal the Veteran's report that he fell because his right knee suddenly gave out on him.  Finally, they reveal the Veteran's report that his right knee gives out on him at least once or twice per year and his wife's report that his right knee gives out more often than that. 

In a letter dated in December 2005, Dr. R.B. noted that the Veteran frequently falls because his right knee gives out. Dr. R.B. stated his belief that the Veteran's "service-related knee injury and multiple falls have contributed to his lumbar spine condition and chronic back pain."

VA also received a letter from Dr. J.W. dated in December 2005. Dr. J.W. stated that the Veteran "apparently fell [down approximately 13 steps] due to a service connected injury to his right knee, which apparently has given him problems for quite some time."  Dr. J.W. further stated that his current C-2 fracture "does appear to be as a result of a fall, which was manifested by a prior existing injury to his knee." 

The Veteran underwent a VA joints examination regarding his right knee in March 2006.  The examiner noted that the Veteran's knee was normal.  He further noted that he was unable to elicit any instability.  Lachman's test and an anterior drawer test produced negative results.  As such, no objective evidence of "occasional buckling and giving-away of the knee" was evident. 

In May 2006, the Veteran underwent a VA joints examination regarding his left knee.  No instability or joint laxity in this knee was found. 

July 2006 private treatment records from Dr. J.F.R. reveal that the Veteran reported that in November 2005, he was going down stairs when his right knee gave way and he slipped and twisted his left knee.  The Veteran reported right knee pain since the 1970s, and stated that 2 or 3 times a year, his right knee will simply give way for no apparent reason and no warning, and he will fall.  

VA received a statement in August 2006 from Dr. H.B., who noted that the Veteran's contention that his right "knee problems have directly, or very, very nearly directly caused several other medical problems is plausible."  Dr. H.B. noted that "loss of normal function in the Veteran's right knee has almost certainly caused his left knee instability because of altered gait.  This, in turn, has led to [his] neck fracture". 

On a VA examination in May 2011, the examiner diagnosed cervical and lumbar spine arthritis and disc disease.  The examiner opined that the Veteran's current back and neck disabilities/diagnoses listed above were not due to, caused by, or aggravated by any occurrences, injuries, or incidents in service, nor by any service-connected disabilities, including the right knee injury documented in the service treatment records.  The examiner provided a lengthy rationale for the opinion provided.  The examiner determined there was no supporting evidence showing that the Veteran had right knee residuals of injury (including instability) prior to the time of discharge from service, until the 1970s.  The examiner also noted the additional documentation in the claims folder that provided insight into other potential etiologies for the Veteran's current spine condition, noting that a private treatment record dated in October 1999 described the Veteran's radicular symptoms in which his left leg went numb and fell out from under him.  The examiner noted that there was a previous significant injury of the cervical spine, necessitating surgery, as a result of the 1990 motor vehicle accident.  The examiner opined that the Veteran's service-connected knee disabilities were not so significant that they could be responsible for falls causing damage to the cervical or lumbar spine.  The examiner also referenced, and provided rationale for discounting, the private medical opinions provided on behalf of the Veteran, to include by Dr. H.B. and Dr. J.W.  Finally, the examiner indicated that the current body of medical literature identified a number of plausible etiologies for the development of the Veteran's degenerative arthritis and degenerative disc disease, including aging and obesity.  The examiner explained that the medical literature did not support the theory that any gait abnormalities arising from the service-connected knee disabilities would result in the spine or back disorders.

In August 2014, Dr. D.M., an orthopedic surgeon, submitted a medical review of the Veteran's claims.  In providing an opinion, Dr. D.M. first gave a detailed explanation as to why he felt the May 2011 VA examiner, as a Board Certified medical doctor in Family Medicine without any obvious qualifications in orthopedic surgery, was unqualified to provide an opinion on the Veteran's orthopedic condition.

During a phone interview, the Veteran reported to Dr. D.M. that he had no spine symptoms until 1977 when he injured his lower back after his right knee gave way and he fell to the ground.  The Veteran reported an initial injury to his cervical spine in 1994 following a motor vehicle accident, that led to a C6-C7 discectomy and fusion.  Following the surgical procedure, the Veteran reported his cervical and left upper extremity symptoms completely disappeared.  The Veteran stated he was asymptomatic until November 2005, when his right knee buckled causing him to fall down approximately 13 stairs.  Subsequent CT scans showed a nondisplaced communited fracture of C2 that also extended into the vertebral body.  The Veteran reported that he presently experienced constant pain in the upper cervical region.

Dr. D.M. then opined that the Veteran's cervical symptoms resulting from his C 2 comminuted fractures were the direct result of his service-connected right knee pathology causing his knee to buckle.  Dr. D.M. noted that it was well documented throughout the Veteran' medical records that his main problem with his right knee for decades has been the giving way of the knee that results in the Veteran falling.

Regarding the Veteran's lumbar spine, Dr. D.M. stated that the Veteran's initial injury occurred while the Veteran was at work in the 1970s.  Dr. D.M. noted that following this injury, a MRI revealed a herniated disc.  Further, the Veteran reported that he never experienced lumbar symptoms requiring medical attention prior to this injury.  Dr. D.M. further noted that following the Veteran's initial surgery to repair his herniated disc, there was extensive scarring that included arachnoiditis.  Dr. D.M. stated that with every succeeding surgery, the Veteran built up more scar tissue between L4 and S1, and that medical literature suggested that up to 90 percent of attempts to remove post-operative scar tissue failed.  Dr. D.M. agreed with the December 2005 opinion provided by Dr. R.B., stating that it was his medical opinion that the Veteran's original lumbar injury occurred as a result of his service-connected right knee problems, and that the 1977 fall at work was unquestionable the start of the Veteran's lumbar symptoms.  Dr. D.M. further explained that it was not unusual for individuals with knee pathology to have their knee give out on them in the absence of ligament instability.

The Veteran has also submitted lay evidence in support of his claim.  VA received a statement from B., the Veteran's former coworker, dated June 2007.  B. recalled that the Veteran fell at work in 1977, was hospitalized, and underwent surgery. 

VA further received a statement from D.P., the Veteran's friend, dated August 2007.  D.P. recounted that the Veteran underwent surgery after falling and injuring his lower back at work in 1977.  He also stated that he was aware that the Veteran's knee gave way causing this fall. 

Finally, VA received a statement from S.E., the Veteran's wife, dated September 2007.  S.E. indicated that the Veteran's right knee has been giving way and causing him to fall since they have been married.  She further indicated that the Veteran's right knee caused him to fall down the stairs and hurt himself in November 2005. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran is entitled to service connection for his back and neck disabilities.  In addition to the ample medical evidence demonstrating the existence of both a current lumbar spine (back) and cervical spine (neck) disabilities, there is sufficient medical evidence linking both of these disabilities to the Veteran's service-connected right knee disability.  Wallin, 11 Vet. App. at 512.  The May 2011 VA examiner opined that the Veteran's back and neck disabilities, were not related to either of his service-connected knee disabilities.  The August 2014 medical opinion from Dr. D.M. concluded that the Veteran's back and neck disabilities were related directly to his right knee disability.  Dr. D.M. specifically found that the Veteran's right knee had given way consistently, causing the Veteran to fall and injure his lumbar and cervical spine in two separate incidents.  The Board notes that the opinion of Dr. D.M. is highly probative, as he practiced orthopaedic surgery for over 26 years.  Dr. D.M. also agreed with the December 2005 opinion of Dr. R.B., which determined the service-connected knee injury and falls contributed to the Veteran's lumbar spine condition.  Additionally, Dr. J.W. connected the Veteran's right knee injury to the Veteran's fall down the steps which resulted in a cervical spine fracture.  This opinion was reiterated by Dr. D.M. who related the Veteran's cervical diagnosis to his service-connected right knee pathology that caused the knee to buckle and resulted in the fall.  These findings are bolstered by the Veteran's competent and credible statements: (1) that his right knee has given way consistently since the 1970s; (2) that his lumbar symptoms began after he fell while at work in the 1970s; and (3) that his cervical spine symptoms had resolved completely between a motor vehicle accident in 1990 and when he fell down the stairs in November 2005 and suffered a C 2 fracture.  The Board finds the evidence is at least in relative equipoise as to whether or not the Veteran's back and neck disabilities were proximately caused by his service-connected right knee disability.  In light of the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a back disability and for a neck disability, each as due to the service-connected right knee disability, is warranted.  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a back disability as due to service-connected right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a neck disability as due to service-connected right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


